Name: 2001/285/CFSP: Council Decision of 9 April 2001 concerning the appointment of the Head of Mission of the European Union Monitoring Mission (EUMM)
 Type: Decision
 Subject Matter: European construction;  international affairs;  personnel management and staff remuneration;  economic geography;  monetary economics
 Date Published: 2001-04-10

 Avis juridique important|32001D02852001/285/CFSP: Council Decision of 9 April 2001 concerning the appointment of the Head of Mission of the European Union Monitoring Mission (EUMM) Official Journal L 099 , 10/04/2001 P. 0002 - 0002Council Decisionof 9 April 2001concerning the appointment of the Head of Mission of the European Union Monitoring Mission (EUMM)(2001/285/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article 23(2) thereof,Having regard to Joint Action 2000/811/CFSP of 22 December 2000 on the European Union Monitoring Mission(1), and in particular Article 4 thereof,Whereas:(1) Article 4 of Joint Action 2000/811/CFSP provides that the Head of Mission of the EUMM is to be appointed by the Council on the basis of proposals submitted by the Secretary General/High Representative.(2) The Secretary General/High Representative has proposed the appointment of Ambassador AntÃ ³in MAC UNFRAIDH,HAS DECIDED AS FOLLOWS:Article 1Mr AntÃ ³in MAC UNFRAIDH is hereby appointed Head of Mission of the EUMM.Article 2This Decision shall take effect on the day of its adoption.It shall apply until 31 December 2001.Article 3This Decision shall be published in the Official Journal.Done at Luxembourg, 9 April 2001.For the CouncilThe PresidentA. Lindh(1) OJ L 328, 23.12.2000, p. 53.